DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 8/2/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Claims
The objection of claims 2 and 6 for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 
35 USC § 112(a) Rejection
The rejection of claims 1-2, 5-7 and 10 under 35 USC 112(a) for containing new matter has been overcome by deleting said matter.  The rejection has been withdrawn. 
35 USC § 112(b) Rejection
The rejection of claims 1-2, 5-7 and 10 under 35 USC 112(b) for being indefinite has been overcome by the amendments to claim 1.  The rejection has been withdrawn. 



Rejoinder
Claims 1-2, 5-7, and 10 allowable. Claims 3-4 and 8-9, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 6/27/2019, is hereby withdrawn and claims 3-4 and 8-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to hypocrellin derivatives of the following structures: 

    PNG
    media_image1.png
    278
    675
    media_image1.png
    Greyscale
.
The closest prior art to the instant invention includes Sharma et al. WO 2007/016762A1, which teaches compounds 4, 5 and 6 (Schemes 1 and 2):

    PNG
    media_image2.png
    216
    277
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    265
    269
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    276
    275
    media_image4.png
    Greyscale

which compounds are excluded from the instant claims. See Final Rejection mailed 6/4/2021 paragraph 9:

    PNG
    media_image5.png
    219
    772
    media_image5.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626